Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.334 Filed 10/30/20 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


    MANVILLE & SCHELL, P.C.,

          Plaintiff,
                                                                                 Case No. 1:19-cv-281
    v.
                                                                                 Hon. Hala Y. Jarbou
    HANNAH C. STRICKER, and
    BOOKKEEPING SOLUTIONS OF
    TRAVERSE CITY, L.L.C.,

          Defendants.
    ____________________________/


                                                    ORDER

         This is a civil action for theft of trade secrets (Count I) brought under the Defend Trade

Secrets Act (“DTSA”), 18 U.S.C. § 1836. This court may exercise supplemental jurisdiction over

three related state claims brought by Plaintiff: breach of contract with respect to a non-compete

clause in the employment agreement between Plaintiff and Defendant (Count II), tortious

interference with business relationships (Count III), and breach of fiduciary duty (Count IV).

Defendant Hannah Stricker and Defendant Bookkeeping Solutions of Traverse City, L.L.C., which

is owned by Stricker, jointly filed a motion to dismiss Count I for lack of subject matter jurisdiction

and Counts II and III for failure to state a claim on which relief can be granted. (ECF No. 11.)1

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation (R&R)

recommending that this Court deny the motion to dismiss with respect to Count I and grant the

motion with respect to Counts II and III, with leave to amend pleadings for Count III. (R&R 15,


1Defendants did not argue for dismissal of Count IV. (See id.; see also Defs.’ Resp. to Pl.’s Obj. to R&R 2,
ECF No. 22 (“Count IV . . . was not discussed” in Defendants’ motion to dismiss).)
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.335 Filed 10/30/20 Page 2 of 9




ECF No. 20.) The R&R did not make a recommendation with respect to Count IV. Before the

Court are Plaintiff Manville & Schell, P.C.’s objections to the R&R (ECF No. 21).

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Plaintiff objects to the Magistrate Judge’s dismissal of Counts II and III, and sought

affirmation that the R&R did not dismiss Count IV. (Pl.’s Obj. to R&R 2.) The Court will consider

each objection in turn.

       I.      Count II

       The Magistrate Judge made two findings with respect to Count II. First, that Plaintiff

sought only liquidated damages for its breach of contract claim, such that Count II rose or fell with

the validity of the liquidated damages clause. Next, that the liquidated damages provision covering

the non-compete clause between Plaintiff and Defendant was unenforceable. Plaintiff objects on

both fronts. It contends that the liquidated damages clause is valid, and that its breach of contract

claim is not defeated even if the liquidated damages provision is found unenforceable. (Id. at 3,

10-11.) Plaintiff is correct on each issue.

       Liquidated damages provisions are ex-ante measurements of the damages that will result

from a breach of contract; liquidated damages is not an independent cause of action. Liquidated

damages are permissible. See Watson v. Harrison, 36 N.W.2d 295, 296 (Mich. 1949) (“[T]he law

permits the parties to ascertain for themselves, and provide in the contract, the amount of damages


                                                 2
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.336 Filed 10/30/20 Page 3 of 9




which shall be paid on a breach.”). The Magistrate Judge “conclude[d] that [Plaintiff’s] breach of

contract claim . . . is limited to the damages set forth” in the liquidated damages provision. (R&R

9.) However, Plaintiff did not limit their requested recovery to the liquidated damages provision.

Their complaint requests “[d]amages for breach of contract and as specified in [the liquidated

damages clause] . . . [and] any other lawful relief and/or equitable relief to which plaintiff may be

entitled.” (Am. Compl. ¶ 37, ECF No. 9.) Hence, with respect to Count II, Plaintiff demanded

recovery either through the liquidated damages provision or by other remedies permitted for a

breach of contract. Even if the liquidated damages clause were unenforceable, Plaintiff would be

able to maintain their breach of contract claim.

       However, the liquidated damages provision is valid and enforceable. The provision reads:

“[Defendant] agrees to pay [Plaintiff] an amount equal to twice the annual billings of any and all

customers and accounts of [Plaintiff] that are lost to [Plaintiff] through [Defendant’s] violation of

the “non-compete” terms of this agreement.” (Non-Compete Agreement ¶ 9, ECF No. 9.) The

Magistrate Judge found multiple issues with the clause. First, he found that the phrase “annual

billings” is vague and undefined and fails to specify how the term is to be calculated. (R&R 10

(unclear “whether the term ‘annual billings’ refers to the amount billed or the amount of money

actually received or what year or years are used to determine the customers’ ‘annual billings’”).)

The Judge also stated that the clause was super-compensatory and “not based on a reasonable

approximation of the damages” because “annual billings” appeared to refer to gross income, not

net income, and because the clause entitles Plaintiff to double annual billings. (R&R 11, 12.)

       But Follmer, Rudzewicz & Co., P.C. v. Kosco, 362 N.W.2d 676 (Mich. 1984) strongly

supports Plaintiff’s position. Follmer found two separate liquidated damages provisions

enforceable. The first one read, in relevant part, that “[liquidated damages] shall be measured by



                                                   3
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.337 Filed 10/30/20 Page 4 of 9




the billable time spent . . . in servicing such client during the 12-month period immediately

preceding the date of termination.” Id. at 678 n.1 (emphasis added). Though the clause is clearer

than Plaintiff’s with respect to fixing the time period for calculating damages, the phrase “annual

billings” seems no more ambiguous than “billable time spent.” The same clause also imposed a

minimum price per client, id., but it is hard to see how a price floor gives much guidance with

respect to the true value of “billable time spent” over a 12-month period. The Follmer court upheld

a second provision, which read “Employee . . . shall pay to the Company . . . an amount equal to

three (3) times the first year’s insurance sales commission payable with respect to any insurance

policy purchased by [any] customer in connection with insurance services rendered by Employee.”

Id. at 678 n.2. Though the term “annual” may be slightly ambiguous (does it mean the past 12

months? the past fiscal year?), it is no more vague a timeframe than “the first year’s . . .

commission.” Thus, considering both clauses addressed by Follmer, the phrase “annual billings”

at issue here is not so vague or difficult to calculate as to be unenforceable.

       Follmer also demonstrates that Plaintiff’s liquidated damages provision is not super-

compensatory such that it constitutes a penalty. Like “annual billings,” the phrase “billable time

spent” also appears to encompass gross income rather than net income. Id. at 678 n.1. Gross

income, then, can be a reasonable approximation of damages. And it is hard to see how “double

annual billings” should constitute a super-compensatory penalty when “three times the first year’s

. . . commission” does not. Id. at 678 n.2.

       The validity of a liquidated damages clause is context-specific. Papo v. Aglo Restaurants

of San Jose, Inc., 386 N.W.2d 177, 181 (Mich. 1986) (“The distinction between a valid liquidated

damages clause and an illegal penalty depends on the relationship between the amount stipulated

to in the liquidated damages clause and the subject matter of the cause of action.”). In the context



                                                  4
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.338 Filed 10/30/20 Page 5 of 9




of accounting services, pegging damages to billings is reasonable. See Follmer, 362 N.W.2d at

676. It may be difficult to determine how long a client will stay with a given accounting firm or

when, if ever, a client lost to a competitor will return. Thus, it is reasonable to fix damages for

violation of a non-compete clause to two years’ worth of a client’s business. Such a measure does

not presume that a client is permanently lost to competition, nor that the client would have never

left but for a fresh competitor. Plaintiff may win back its clients lost to Defendant, or perhaps

those clients were looking to leave Plaintiff soon anyway. Two years’ worth of annual billings is

a reasonable measure of uncertain damages in this context. Therefore, the Court will not adopt the

Magistrate Judge’s recommendation with respect to Count II. Plaintiff is permitted to maintain its

breach of contract claim, and may seek liquidated damages in relation to the alleged breach.

       II.     Count III

       The Magistrate Judge determined that the Michigan Uniform Trade Secrets Act

(“MUTSA”) preempted Plaintiff’s claim for tortious interference and recommended that Count III

be dismissed. (R&R 13.) However, the Judge reasoned that the failure of Count III may be the

result of inartful pleading rather than a genuine lack of a cause of action. The R&R suggests that

Plaintiff be granted leave to amend Count III so that preemption under MUTSA can be avoided, if

possible.

       Plaintiff’s complaint indicates that its tortious interference claim arose from Defendant’s

misappropriation of trade secrets:

       40. [Plaintiff] hired [Defendant] and clothed her with various confidential
       responsibilities with regards to its customers and clients' financial needs and
       services.

       41. Defendant . . . was given access to and direct knowledge of [Plaintiff’s] most
       sensitive trade secrets and confidential and proprietary information, along with
       access to its specialized computer programs and direct access to the executives of
       clients and customers.


                                                5
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.339 Filed 10/30/20 Page 6 of 9




       42. Defendant . . . clandestinely, while on company premises and off premises at
       home, and before she resigned from [Plaintiff] to work at her competing business,
       misappropriated confidential information regarding [Plaintiff] clients.


(Am. Compl., PageID.91.)

       The relevant portion of MUTSA reads: “[T]his act displaces conflicting tort, restitutionary,

and other law of this state providing civil remedies for misappropriation of a trade secret . . . . This

act does not [apply to] . . . [o]ther civil remedies that are not based upon misappropriation of a

trade secret.”   Mich. Comp. Laws §§ 445.1908(1)-(2). “The critical inquiry for courts in

determining whether a claim is displaced by the MUTSA is whether the claim in question is based

solely on the misappropriation of a trade secret.” Am. Furukawa, Inc. v. Hossain, 103 F. Supp. 3d

864, 884 (E.D. Mich. 2015). A claim based solely on the misappropriation of a trade secret “must

be dismissed,” whereas “a cause of action . . . in the commercial area [that is] not dependent on

trade secrets . . . continues to exist.” Bliss Clearing Niagara, Inc. v. Midwest Brake Bond Co., 270

F. Supp. 2d 943, 947 (E.D. Mich. 2003).

       The Magistrate Judge found that Plaintiff’s tortious interference claim “is based [solely]

upon [Defendant’s] alleged misappropriation of trade secrets.” (R&R 14.) This Court agrees.

Though Plaintiff alleges that part of Defendant’s tortious interference came from “direct access to

the executives of clients and customers” (Am. Compl., PageID.91), that “direct access” came from

a “wide variety of information including client lists and client files which should have been

returned to [Plaintiff],” which are really trade secrets. (R&R 14.)

       This marks a broader deficiency in Plaintiff’s tortious interference claim. Under Plaintiff’s

Defend Trade Secrets Act (18 U.S.C. § 1836) claim, they seek damages for “misappropriation,

conversion, and theft of proprietary and confidential information and trade secrets wrongfully

taken in the amount of actual loss caused by the misappropriation of [the] trade secret.” (Am.

                                                   6
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.340 Filed 10/30/20 Page 7 of 9




Compl., PageID.89 (emphasis added).) Hence, in Count I, Plaintiff characterizes “proprietary and

confidential information” as material encompassing trade secrets under the DTSA. Yet somehow

“confidential and proprietary information” should not be treated as trade secrets under Count III.

(Id. PageID.91.) Perhaps Plaintiff is referring to different types of confidential and proprietary

information between Counts I and III, but that is not clear from their complaint or objections to

the R&R.

        Finally, Plaintiff contends that the allegations in this case parallel the complaint in Bliss,

where the court held a tortious interference claim was not preempted. See Bliss, 270 F. Supp. 2d

at 943. Plaintiff argues that Bliss “was mostly about alleged misappropriated trade secrets, but

included in the general allegations were references to other improper acts related to confidential

information.” (Pl.’s Obj. to R&R, ECF No. 21, at 14) (emphasis added.) Yet the survival of

plaintiff’s tortious interference claim in Bliss was not due to separate allegations regarding misuse

of confidential information. The tortious interference claim was sustained because of allegations

that had nothing to do with confidential information at all. The Bliss court found that the

intentional interference claim was independent from theft of trade secrets because, earlier in the

complaint, the plaintiff alleged that the defendant had “labeled and marketed its replica and parts

using [plaintiff’s] trademark and included [plaintiff’s product] name in its marketing and

informational materials.” Bliss, 270 F. Supp. 2d at 949-50. With respect to its tortious interference

claim, Plaintiff has not alleged anything other than the misappropriation of materials and

information meant to be kept within the business. Bliss does not support Plaintiff’s position and

there is no indication that Plaintiff’s tortious interference claim is based on anything other than

theft of trade secrets.




                                                  7
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.341 Filed 10/30/20 Page 8 of 9




       Accordingly, Count III is preempted by the MUTSA and should be dismissed. Because

Plaintiff may be able to allege facts demonstrating that its tortious interference claim is not solely

based on the misappropriation of trade secrets, it will be granted leave to amend its pleadings with

respect to Count III.

       III.    Count IV

       Defendants’ motion to dismiss did not address Plaintiff’s claim for breach of fiduciary

duties, though the motion itself appeared to seek dismissal of all claims. (Mot. to Dismiss 2)(“As

pled, Plaintiff’s claims are legally defective and should be dismissed.”).) Because Defendants did

not advance any arguments regarding Count IV, the Magistrate Judge did not consider whether the

claim should be dismissed. In their objections to the R&R, Plaintiff sought affirmation that Count

IV was not subject to dismissal. In their response to Plaintiff’s objections, Defendants do not

contend that Count IV should be dismissed. Accordingly, Plaintiff’s claim for breach of fiduciary

duties has gone unchallenged and is not subject to dismissal by Defendants’ motion to dismiss or

the R&R.

       Accordingly,

       IT IS ORDERED that Plaintiff’s objections (ECF No. 21) are GRANTED with respect

to Count II, while the rest of Plaintiff’s objections are DENIED. The Report and Recommendation

of the Magistrate Judge (ECF No. 20) is APPROVED and ADOPTED IN PART as the Opinion

of the Court, except with respect to its recommendation regarding Count II.

       IT IS FURTHER ORDERED that Defendants’ motion to dismiss (ECF No. 11) is

GRANTED with respect to Count III of Plaintiff’s amended complaint (ECF No. 9) and DENIED

with respect to Counts I and II.




                                                  8
Case 1:19-cv-00281-HYJ-RSK ECF No. 25, PageID.342 Filed 10/30/20 Page 9 of 9




         IT IS FURTHER ORDERED that Count III of the amended complaint is DISMISSED

WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that Plaintiff is granted leave to amend its complaint with

respect to Count III. Plaintiff shall have 28 days to submit an amended complaint.



Dated:     October 30, 2020                         /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE




                                                9
